Citation Nr: 0710374	
Decision Date: 04/10/07    Archive Date: 04/16/07

DOCKET NO.  04-08 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC) 
under the provisions of 38 U.S.C.A. § 1151.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD


K. Conner, Counsel


INTRODUCTION

The veteran served on active duty from April 1952 to April 
1955.  He died in May 2002.  The appellant in this case is 
his surviving spouse.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a November 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan, which denied the appellant's claim of entitlement 
to DIC under 38 U.S.C.A. § 1151.

In May 2006, the Board remanded the matter for due process 
considerations.  A review of the record shows that the RO has 
complied with all remand instructions.  Stegall v. West, 11 
Vet. App. 268 (1998).


FINDINGS OF FACT

1.  The veteran died in May 2002 while an inpatient at the VA 
Medical Center in Ann Arbor, Michigan.

2.  According to the certificate of death, the cause of the 
veteran's death was pneumonia due to sepsis.  Other 
significant conditions contributing to his death were 
disseminated intravascular coagulation, chronic pulmonary 
disease, liver disease, and congestive heart failure.  

3.  The evidence indicates that the veteran's death did not 
result from carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on the part 
of VA, nor was his death the result of an event that was not 
reasonable foreseeable.


CONCLUSION OF LAW

The criteria for Dependency and Indemnity Compensation 
pursuant to 38 U.S.C.A. § 1151 have not been met.  
38 U.S.C.A. §§ 1151, 5107 (West 2002); 38 C.F.R. § 3.361 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Duty to Notify

Under the VCAA, VA is required to advise a claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103 (West 2002); 
38 CFR § 3.159(b)(1) (2006).  As part of that notice, VA must 
inform the claimant of the information and evidence he is 
expected to provide, as well as the information and evidence 
VA will seek to obtain on his behalf.  In addition, VA must 
advise a claimant to provide any additional evidence in his 
possession that pertains to the claim.  See 38 U.S.C.A. § 
5103 (West 2002); 38 CFR § 3.159(b)(1) (2006).  

The United States Court of Appeals for Veterans Claims 
(Court) has provided additional guidance with respect to VA's 
VCAA notification obligations.  In Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the Court held that under the notice 
provisions of the VCAA, a claimant must be provided notice of 
the evidentiary matters specified in statute and regulation 
before an initial unfavorable decision by the RO.  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court held that the notice requirements of section 5103(a) 
apply generally to the following five elements of a service 
connection claim:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date.  

In this case, in a June 2006 letter, the RO notified the 
appellant of the information and evidence needed to 
substantiate and complete her claim for DIC under 38 U.S.C.A. 
§ 1151, and of what part of that evidence she was to provide 
and what part VA would attempt to obtain for her.  The letter 
also advised the appellant to submit or identify any 
additional information that she felt would support her claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) 
(2006); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
Finally, the letter addressed the additional requirements 
imposed by the Court in Dingess/Hartman.

The Board acknowledges that the VCAA letter discussed above 
was issued after the initial rating decision on the 
appellant's claim.  Nonetheless, the evidence does not show, 
nor does the appellant contend, that any timing deficiencies 
have resulted in prejudice.  See Mayfield v. Nicholson, 20 
Vet. App. 537 (2006).  In this case, after issuing the June 
2006 VCAA letter, the RO reconsidered her claim, as evidenced 
by the September 2006 Supplemental Statement of the Case.  
Cf. Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006) 
(VA cured failure to afford statutory notice to claimant 
prior to initial rating decision by issuing notification 
letter after decision and reajdicating claim and notifying 
claimant of such readjudication in the statement of the 
case).


In summary, the Board finds that "it is difficult to discern 
what additional guidance VA could have provided to the 
veteran regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc) (observing that "the VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 
116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(both observing circumstances as to when a remand would not 
result in any significant benefit to the claimant).

For the reasons discussed above, the Board finds that VA has 
fulfilled its VCAA notification duties to the appellant to 
the extent necessary.  Again, neither the appellant nor her 
representative has argued otherwise.  

Duty to Assist

Under the VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2006).  

In this case, the RO has compiled VA clinical records 
pertaining to the veteran's treatment prior to his death.  
The appellant has not identified any additional VA or private 
clinical records pertaining to her claim, nor has she 
indicated the existence of other relevant evidence.  38 
U.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. § 3.159(c)(2), (3) 
(2006).  

The RO also obtained a VA medical opinion in connection with 
the appellant's claim.  38 C.F.R. § 3.159(c)(4) (2006).  The 
Board finds that this expert medical opinion, dated in 
December 2003, provide the necessary information needed to 
decide this appeal.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that VA has fulfilled its VCAA duties 
to the appellant.  A remand for additional notification or 
development would only result in unnecessarily delaying this 
matter with no benefit flowing to the appellant.  See Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).  Thus, no further 
notification or development action is necessary on the issues 
now being decided.  Again, neither the appellant nor her 
representative has argued otherwise.  


Background

The record on appeal contains VA clinical records, dated from 
September 1988 to May 2002.  These records show that the 
veteran was treated on numerous occasions during this period 
for many medical conditions, including alcoholic 
encephalopathy, chronic obstructive pulmonary disease, 
degenerative joint disease, alcoholic hepatitis, 
hyperthyroidism, and hypertension.  

In September 1988, the veteran was hospitalized at the Ann 
Arbor VAMC for a right upper lobe collapse and mental status 
changes, secondary to alcoholic encephalopathy and Librium 
toxicity.  Upon discharge, the veteran was given a three-week 
course of oral Bactrim therapy for bronchitis.  He thereafter 
developed a rash and temperature.  The veteran was determined 
to be allergic to Bactrim and the medication was 
discontinued.  There was also a question of Penicillin 
sensitivity.  The diagnosis was toxic epidermal necrolysis 
versus erythema multiforme.  

In April 2002, the veteran was hospitalized at the Saginaw 
VAMC with atrial fibrillation and rapid ventricular rate.  
During the course of admission, he developed acute congestive 
heart failure as well a right lower lobe pneumonia leading to 
an exacerbation of his COPD and respiratory failure.  The 
veteran initially refused to be intubated; however, after his 
family intervened, he agreed and the veteran was intubated.  
He was also fitted with a feeding tube.  As a result of 
diagnostic testing, the veteran was found to be thyrotoxic.  
His physicians determined that the veteran would need 
radioactive ablation of the thyroid gland and would therefore 
need to be transferred to the Ann Arbor VAMC.  Prior to his 
transfer, the veteran was treated for numerous conditions, 
including thryotoxicosis, atrial fibrillation with a rapid 
ventricular rate secondary to thryotoxicosis, hypertension 
and congestive heart failure, severe acute hepatic failure, 
COPD, thrombocytopenia, and respiratory failure secondary to 
right lower lobe pneumonia and COPD.  While at the Saginaw 
VAMC, the veteran was administered Ceftriaxone empirically 
for right lower lobe infiltrate/pneumonia, although it was 
noted that cultures had been negative.  

Later in April 2002, the veteran was transferred to the Ann 
Arbor VAMC.  There it was noted that the veteran's 
respiratory failure had required prolonged intubation and 
ventilator support, resulting in a recent staph infection.  
He was treated with Ceftaz/Levo for sepsis.  During the 
course of hospitalization, the veteran remained critically 
ill.  He was diagnosed as having sepsis syndrome with 
multiple system organ failure.  In May 2002, the veteran 
died.  

According to his death certificate, the cause of the 
veteran's death was pneumonia due to sepsis.  Other 
significant conditions contributing to death were 
disseminated intravascular coagulation, chronic pulmonary 
disease, liver disease, and congestive heart failure.  

In June 2002, the appellant submitted an application for DIC 
benefits, pursuant to 38 U.S.C.A. § 1151.  In an October 2002 
statement, she outlined her contentions.  Specifically, the 
appellant noted that in April 2002, the veteran was 
hospitalized at the Saginaw VAMC for treatment of his 
overactive thyroid and was put on a ventilator to stabilize 
his breathing and heart condition.  She indicated that he was 
then transferred to the Ann Arbor VAMC later that month to 
see specialists for his heart and thyroid.  However, his 
condition deteriorated shortly after he arrived due to three 
infections caused by the veteran's various feeding and 
breathing tubes.  She indicated that the staph infection did 
not respond to 5 different antibiotics, and she was told that 
there was no hope for the veteran's recovery.  The appellant 
indicated that it was her belief that carelessness in 
monitoring the veteran's IV tubes caused all the infections 
which ended his life at an early age.  

In support of her contentions, the appellant submitted two 
newspaper articles noting that sepsis, a common blood 
infection, killed more than 200,000 people annually in the 
United States.  It was noted that sepsis could come from 
bacteria that invaded the body through wounds or IV lines.  
The article noted that an international group of doctors was 
meeting to develop guidelines for treatment to prevent sepsis 
deaths.  Another article noted that many of the deaths from 
infections were caused by unsanitary facilities and careless 
by doctors and nurses.  

In an October 2003 opinion, a VA physician reviewed the 
record and provided an expert opinion with respect to the 
appellant's claim.  He indicated that he had reviewed the 
veteran's claims folder and noted that the veteran had been 
admitted to the Saginaw VAMC with atrial fibrillation and 
rapid ventricular rate and was intubated for increasing 
respiratory distress and hypoxic respiratory failure.  He 
noted that sepsis and infections were very likely in such 
circumstances.  The veteran had MRSA pneumonia, fungemia, 
secondary to line infection, and bacteroides bacteremia from 
an unknown source, complicated by DIC and multi-organ 
failure.  He indicated that it was his opinion that the 
procedures like intubation and central catheters, both of 
which were necessary for medical management, likely 
contributed to the veteran's death.  However, after reviewing 
the medical records, from both Ann Arbor and Saginaw VAMCs, 
he concluded that there was no evidence of negligence and 
carelessness of medical management and VA care.

In a December 2003 opinion, the VA medical expert clarified 
that the veteran's physicians performed procedures like 
intubation and placement of central catheters because they 
were necessary for the management of the veteran's 
respiratory distress and hypoxic respiratory failure.  He 
indicated that the infections the veteran developed were 
known complications of these procedures, especially in 
patients with COPD.  He concluded that there was no 
negligence or carelessness of  medical management and VA 
care.  

At a May 2004 hearing, the appellant testified that in April 
2002, the veteran was hospitalized for treatment of a thyroid 
condition and rapid heart rate.  She indicated that the 
veteran developed trouble breathing and he was put on a 
ventilator.  He was also put on a feeding tube and sedated, 
so he would not "fight the tube."  She indicated that the 
veteran was treated for approximately 10 days, pending 
availability of a bed at the Ann Arbor VAMC, where he was to 
be transferred for more specialized care.  After the veteran 
was transferred to Ann Arbor, the appellant testified that he 
did not look well and his color was gray.  She was advised 
that infections had set in.  She stated that his physicians 
kept moving the veteran's tubes in an attempt to find out 
where the infection was coming from.  At one point, she 
indicated that they made a mistake and hit an artery, causing 
profuse bleeding.  She indicated that she believed that this 
further weakened the veteran.   The appellant indicated that 
she was eventually advised that the veteran's infection was 
not responding to antibiotics.  She indicated that the family 
decided to remove medical support, and the veteran died.  

In June 2005 written arguments, the appellant's 
representative argued that because VA was aware of the 
veteran's allergy to certain antibiotics, they should have 
given extraordinary attention so as to avoid the development 
of infection.  He indicated that the VA failed to do so and 
was therefore negligent in performing its duties.  


Applicable Law

Under 38 U.S.C.A. § 1151 (West 2002), compensation shall be 
awarded for a qualifying additional disability or death in 
the same manner as if such additional disability or death 
were service-connected.  A disability or death is a 
qualifying additional disability or qualifying death if it 
was not the result of the veteran's willful misconduct and 
(1) the disability or death was caused by hospital care, 
medical or surgical treatment, or examination furnished the 
veteran under any law administered by VA, and (2) the 
proximate cause of the disability or death was (A) 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
furnishing the hospital care, medical or surgical treatment, 
or examination; or (B) an event not reasonably foreseeable.

Under 38 C.F.R. § 3.361(d), the proximate cause of disability 
or death is the action or event that directly caused the 
disability or death, as distinguished from a remote 
contributing cause.  To establish that carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part in furnishing hospital 
care, medical or surgical treatment, or examination 
proximately caused a veteran's additional disability or 
death, it must be shown that the hospital care, medical or 
surgical treatment, or examination caused the veteran's 
additional disability or death; and (i) VA failed to exercise 
the degree of care that would be expected of a reasonable 
health care provider; or (ii) VA furnished the hospital care, 
medical or surgical treatment, or examination without the 
veteran's or, in appropriate cases, the veteran's 
representative's informed consent.  Whether the proximate 
cause of a veteran's additional disability or death was an 
event not reasonably foreseeable is in each claim to be 
determined based on what a reasonable health care provider 
would have foreseen.  The event need not be completely 
unforeseeable or unimaginable but must be one that a  
reasonable health care provider would not have considered to 
be an ordinary risk of the treatment provided.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  Reasonable doubt is doubt 
which exists because of an approximate balance of positive 
and negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990).


Analysis

The appellant notes that during the veteran's period of 
hospitalization in April 2002, he developed infections which 
resulted in his death.  She argues that such infections 
occurred because of negligence and carelessness on the part 
of VA.  

In this case, the medical evidence of record shows that the 
veteran died in May 2002 while an inpatient at the VA Medical 
Center in Ann Arbor, Michigan.  According to the certificate 
death, the causes of the veteran's death included sepsis.  A 
VA medical expert opinion further shows that the veteran's 
fatal sepsis was a complication of intubation and the 
insertion of central catheters by VA.  

While the evidence shows that the veteran's death was caused 
by VA hospital care, in order to warrant payment of DIC 
benefits pursuant to 38 U.S.C.A. § 1151, the record must also 
show fault or negligence on the part of VA in providing such 
medical treatment to the veteran.  See 38 U.S.C.A. § 1151 
(West 2002) (a showing of fault or negligence is necessary 
for recovery of claims filed on or after October 1, 1997); 
see also Brown v. Gardner, 115 S. Ct. 552 (1994), aff'g 5 
F.3d 1456 (Fed. Cir. 1993), aff'g Gardner v. Derwinski, 1 
Vet. App. 584, 586-88 (1991); see also VAOPGCPREC 40-97 (Dec. 
31, 1997).

In this case, as set forth above, the record does not show 
that the proximate cause of the veteran's death was 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA, nor 
that it was an event not reasonably foreseeable.

Rather, in October and December 2003 medical opinions, a VA 
physician indicated that he had reviewed the veteran's 
medical records and had concluded that there was no evidence 
of negligence and careless on the part of VA.  He further 
indicated that the sepsis infection was a common complication 
of intubation and insertion of a central catheter.  Thus, the 
record does not shows that the proximate cause of the 
veteran's death was carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on the 
part of VA, nor that it was an event not reasonably 
foreseeable.

The Board notes that there is no other probative evidence of 
record which contradicts this opinion.  The Board has 
considered the appellant's assertions regarding VA's 
negligence.  However, as the record does not establish that 
she possesses a recognized degree of medical knowledge, she 
lacks the competency to provide evidence that requires 
specialized knowledge, skill, experience, training or 
education.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).

The Board has also considered the newspaper articles 
submitted by the appellant.  While one of these articles 
notes that sepsis can result from careless on the part of 
doctors and nurses, it does not specifically relate to the 
veteran's particular case.  See Wallin v. West, 11 Vet. App. 
509, 514 (1998).

In summary, the evidence shows that the veteran's death did 
not result from carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on the 
part of VA, nor was his death the result of an event that was 
not reasonable foreseeable.  For these reasons, the 
preponderance of the evidence is against the claim of 
entitlement to DIC benefits, pursuant to 38 U.S.C.A. § 1151.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).




ORDER

Entitlement to Dependency and Indemnity Compensation under 
the provisions of 38 U.S.C.A. § 1151 is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


